Citation Nr: 1607337	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and cannabis, cocaine, and alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2013 for further development.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and cannabis, cocaine, and alcohol dependence is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Pes planus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service. 


CONCLUSION OF LAW

The criteria for an award of service connection for pes planus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant medical records have been associated with the claims file.  

The Board notes that National Personnel Records Center (NPRC) certified that the Veteran's treatment records are unavailable.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are unavailable and that further efforts to obtain them would be futile. 38 U.S.C.A. § 5103A(b)(3)).  See also O'Hare, 1 Vet. App. at 367. 

The Veteran was afforded a VA examination in May 2013, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and adequately addressed the relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a June 2008 statement in support of the claim (VA Form 21-4138), the Veteran stated that he has had flat feet since he was in the service, due to his MOS as a mortar man.  

As noted above, the Veteran's service treatment records (with the exception of an induction examination report and a Report of Medical History) are unavailable.  The induction examination report reflects (by checked box) that the Veteran's feet were normal.  However, there is a barely legible handwritten noted that appears to say "bilateral feet? NCD [not considered disabling]."  In the Veteran's Report of Medical History, he mentioned a right ankle fracture that occurred three years earlier.  An accompanying medical record reflects a history of chipped bone in the right ankle four years earlier.  It was treated with immobilization and a cast.  It was noted that he has had no trouble since then.    

In June 1982, the Veteran filed a claim for warts on his feet.  In August 1995, he filed a claim for his left arm and a lacerated ear.  In October 2005, he filed another claim for his left arm.  In February 2007, he filed a claim for tinnitus.  In March 2007, he filed a claim for plantar's warts.  At no time did he mention flat feet.  

The Veteran underwent a VA examination in September 1982, in conjunction with his claim for service connection for a left arm disability.  There were no findings made with regards to the Veteran's feet.  
	
The earliest post service treatment reports of any kind are dated in 2005.  In May 2007, the Veteran was evaluated for dystrophic nail changes, primarily his right hallux nail.  He reported sore feet and back.  He was diagnosed with pes planus.  There was no indication (either when diagnosed or at any time in the medical records) that his flat feet dated back to service or were due to service.  

The Veteran underwent a VA examination in May 2013.  The examiner reviewed the claims file in conjunction with the examination.  He noted the findings in the limited service treatment records.  Following a thorough examination, he opined that it was less likely than not that the Veteran's pes planus was incurred in or caused by service.  He noted that there was no diagnosis of pes planus on the introduction examination or until 2007 (25 years after separation from service).  He further noted that earlier examinations (including psychiatric examinations) fail to note any foot pain or foot abnormalities.       

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  The Board notes that pes planus was diagnosed in May 2007. 

It is the second and third elements of service connection in which the Veteran's claim falls short.  Without the service treatment records, there is no documentation of an injury sustained during service.  Moreover, he has not actually contended to have had symptoms or sought treatment during service.  

Additionally, the Board notes the gap of approximately 25 years between the Veteran's separation from service and the first documented treatment for pes planus.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran stated that he has had flat feet since service.  However, when the Veteran sought treatment for dystrophic nail changes, primarily his right hallux nail, he did not mention flat feet.  Moreover, the examiner diagnosed flat feet without noting an onset date or suggesting in any way that the Veteran's pes planus was a longstanding disability.  The absence of any mention of symptoms earlier than 2007 during his first post-service treatment strongly weighs against a finding of continuity.  Such statements were made in the course of seeking care, as opposed to attending an examination for the purpose of establishing disability benefits, and thus are highly probative.

Additionally, it is noted that the Veteran did not file a claim of service connection for flat feet until 2007 (25 years after separation from service).  Had he been experiencing chronic foot problems since service it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in June 1982, the Veteran filed a claim for warts on his feet.  In August 1995, he filed a claim for his left arm and a lacerated ear.  In October 2005, he filed another claim for his left arm.  In February 2007, he filed a claim for tinnitus.  In March 2007, he filed a claim for plantar's warts.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for flat feet at any of these occasions very strongly suggests that he was not indeed experiencing any symptoms as late as 2007.  In so finding, the Board acknowledges Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors.  For the above reasons, continuity of symptomatology is not demonstrated here.

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current pes planus is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the May 2013 VA examiner concluded that the Veteran's pes planus was less likely than not related to service because there was no evidence of it for more than two decades after service.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale, and no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current pes planus is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of pes planus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for pes planus is denied.


REMAND

The Veteran's claim of service connection for a psychiatric disability was remanded so that the Veteran could undergo a VA examination.  Such an examination was provided in June 2013.  However, the Board finds the examination report to be inadequate.  

In its January 2013 Remand, the Board pointed out that the Veteran had been diagnosed with numerous psychiatric disabilities (PTSD, schizoaffective disorder, and cannabis, cocaine and alcohol dependence).  The Board now notes that the Veteran was also diagnosed with depression in May 2007.  The examiner was asked to render an opinion regarding the etiology of each diagnosis.  The January 2013 examiner stated that the Veteran had no mental order diagnosis.  He determined that the Veteran's alleged stressor was sufficient to satisfy Criterion A of the DSM-IV criteria for establishing a diagnosis of PTSD.  However, he stated that he was unable to comment on the remaining criteria without resort to speculation (apparently because he found the Veteran to be not credible).  

The Board notes that the examiner seemed solely focused on determining whether the Veteran had PTSD.  While this was one of the aspects of the claim upon which the examiner was to render an opinion, it was not the only aspect of the claim.  The examiner rendered no opinion regarding the Veteran's other diagnoses.  To the contrary, he failed to acknowledge the diagnoses specifically brought to his attention by the Board.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.
    
The Board finds that the Veteran is entitled to another psychiatric examination for the purpose of determining the etiology of his psychiatric disabilities.  Moreover, the examiner should note that the Board finds the Veteran's alleged stressor (an in-service Jeep accident) to be true.  He reported the accident in June 1982 (just months following service).  Moreover, the examiner should note that the Veteran has already been diagnosed with several psychiatric disabilities (PTSD; schizoaffective disorder; depression; cannabis, cocaine and alcohol dependence, etc.).  If the examiner disagrees with any of these diagnoses, he/she should so state.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of each psychiatric disorder, to include PTSD, schizoaffective disorder, depression, and cannabis, cocaine and alcohol dependence that he may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran indeed meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, and review the record.  The examiner should address the following:

 (a) Identify all acquired psychiatric disorders that are currently present.  Specifically, the examiner must provide or rule out a diagnosis of PTSD as per the DSM-IV criteria. 

 (b) For each currently diagnosed acquired psychiatric disability, is it at least as likely as not (i.e., 50 percent or greater probability), that the disorder is related to military service, to include the in-service stressor of having been involved in a jeep accident.  The examiner should note that the Board accepts this stressor as true.  

The examiner must address the Veteran's lay stressor statements and all relevant post-service VA treatment records.

A complete rationale for all opinions should be provided.  If the examiner determines that an opinion on the issue cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If the examiner disagrees with the diagnoses already established in the treatment records (PTSD; schizoaffective disorder; depression; cannabis, cocaine and alcohol dependence), he/she should so state and explain why.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


